

Exhibit 10.21
 
NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
UNDER PALL CORPORATION
2005 STOCK COMPENSATION PLAN
 
To:
 
From:   Pall Corporation (the “Company”)
 
Re:      Grant of Restricted Stock Units
 
Number of Units Granted:
 
Date of Grant:
 
     We are pleased to advise you that the number of Restricted Stock Units
shown above have been awarded to you pursuant to Section 6 of the Pall
Corporation 2005 Stock Compensation Plan (the “Plan”). These Restricted Stock
Units were granted to you on the Date of Grant shown above and they were granted
to you subject to the terms and conditions set forth below. Unless otherwise
defined in this Notice, each capitalized term used herein has the meaning given
to such term in the Plan. (If you would like a copy of the Plan, please advise
Linda Villa by telephone at 516-801-9504 or by e-mail at linda_villa@pall.com)
 

     1.      Your Account. The Restricted Stock Units granted to you have been
credited to a separate bookkeeping account which the Company has established for
you under the Plan (your “Account”). Each Restricted Stock Unit so credited, and
each Dividend Equivalent Unit credited to your Account pursuant to Section 2
below (such Restricted Stock Units and Dividend Equivalent Units collectively
are referred to herein as your “Units”), will entitle you to receive, upon the
vesting of your Units as provided in Section 3 below, an equivalent number of
whole and fractional shares. You will receive the shares at the time, and
subject to the conditions, specified in Section 4 below.        2.      Dividend
Equivalent Units. Until payment is made with respect to your Units pursuant to
Section 4(a) or (b) below, additional Units (“Dividend Equivalent Units”) will
be credited to your Account on each date on which the Company pays a dividend on
its Common Stock (“Dividend Payment Date”). The number of Dividend Equivalent
Units that will be so credited will be determined by first multiplying (A) the
total number of Units (including any previously credited Dividend Equivalent
Units) standing to your credit in your Account immediately prior to the Dividend
Payment Date, by (B) the per-share amount of the dividend paid on that date, and
then, dividing the resulting amount by the closing price per share of the
Company’s Common Stock on that date.        3.      Vesting of Units. Your Units
will become vested in accordance with the following provisions:               
     (a)     All of your Units will become vested on the earliest to occur of
the following dates:                          (i) the Scheduled Vesting Date is
the fourth anniversary of the Date of Grant, provided that such Scheduled
Vesting Date is prior to your Termination of Employment;             (ii) the
date of your death or Disability; or             (iii)       the date on which a
Change in Control occurs.            (b)     If your employment with the Company
and all of its Affiliated Companies terminates before your Scheduled Vesting
Date as a result of your Eligible Retirement, as defined below, a portion of
your Units will be treated as having become vested on the date on which your
employment terminates (your “Termination Date”), and the remaining portion of
your Units will be forfeited on that date and you will have no further rights
with respect thereto. For purposes of the foregoing,       (i) you will be
treated as terminating employment as a result of Eligible Retirement if you have
attained age 65 on or before your Termination Date and on that date are eligible
to receive a retirement benefit under the Pall Corporation Cash Balance Pension
Plan or, if you are not a U.S resident, to receive a similar type of benefit
under any plan or program maintained by the Company or any of its Affiliated
Companies (or to which the Company or any of its Affiliated Companies makes
contributions) that provides benefits to employees upon their retirement; and  
          (ii) the portion of your Units that will become vested on your
Termination Date will be the percentage of the total number of Units in your
Account on such date determined by dividing by 1460 the number of days in the
period beginning on the Date of Grant and ending on your Termination Date.


--------------------------------------------------------------------------------

 

Exhibit 10.21
 

     (c)     If your Termination of Employment occurs before your Scheduled
Vesting Date and prior to the occurrence of a Change in Control for any reason
other than your death, or Disability or your Eligible Retirement, all of your
Units will be forfeited on your Termination Date and you will have no further
rights with respect thereto, except to the extent otherwise determined by the
Company’s CEO or, if you are an Elected Officer (as defined in the Plan), by the
Compensation Committee of the Company’s Board of Directors.  
     4.     Payment for Vested Units. Payment with respect to your Units that
become vested under Section 3 above (your “Vested Units”) will be made in
accordance with the following provisions:        (a)     Time of Payment. Except
to the extent that you elect otherwise under (b) below, payment with respect to
your Vested Units will be made to you (or in the event of your death to the
person or persons you have designated as your beneficiary for purposes of the
Plan or to your estate if you have not furnished a beneficiary designation form
to the Company) within 20 days after the date on which your Vested Units become
vested (the “Vesting Date” for your Units); provided, however, that if your
Units become Vested under Section 3(a)(iii) of this Notice, payment with respect
to your Vested Units will be made to you within 30 days after the earliest date
on which such Units otherwise would become vested under Section 3(a) in the
absence of the occurrence of a Change in Control.        (b)     Deferral of
Payment. If your Units become vested on your Scheduled Vesting Date, you may
elect to defer payment with respect to part or all of your Vested Units in
accordance with the following provisions, but subject to the provisions of (c)
below:                            (i) Your deferral election must be made in
writing, on a form furnished to you for such purpose by the Company. The form
must be filed with the Company at least one year prior to your Scheduled Vesting
Date.                      (ii) In your deferral election form, you must specify
the number of Units as to which you want to defer payment, and the date on which
payment with respect to such Units is to be made (the “Payment Date”).          
  (iii) You may select, as the Payment Date for such Units, the first business
day of any of the following: (A) any calendar month after the fifth anniversary
of the Scheduled Vesting Date; (B) the calendar year following the date on which
your employment with the Company and all of its Affiliated Companies terminates
for any reason; or (C) the earlier of (x) any calendar month you select that is
a month permitted to be selected under clause (A) of this sentence, or (y) the
calendar year referred to in clause (B).             (iv) Any election you make
hereunder will be irrevocable.             (v) Except as provided in
subparagraph (vi) or (vii) below, payment with respect to the Vested Units
specified in your deferral election form will be made on the Payment Date
selected by you in such form with respect to such Units.             (vi) If the
Payment Date you select pursuant to clause B or C of subparagraph (iii) above
occurs by reason of your Termination of Employment for any reason other than
death, then payment with respect to your Vested Units will not be made to you
until the first business day of the first calendar month after the fifth
anniversary of the Scheduled Vesting Date even if your Termination of Employment
occurs before that date.             (vii) Payment with respect to any part or
all of your Vested Units may be made to you on any date earlier than the Payment
Date specified by you in your deferral election form if (A) you request such
early payment and (B) the Company, in its sole discretion, determines that such
early payment is necessary to help you meet an “unforeseeable emergency” within
the meaning of Section 409A (a)(2)(B)(ii) of the Code.        
     (c)     Limitations on Deferral. Your right to make a deferral election
under (b) above shall be subject to the following limitations:       (i) The
Company may deny your right to make such election if it determines, in its sole
discretion, that your deferral might not be treated as part of a plan of
deferred compensation “for a select group of management or highly compensated
employees” for purposes of ERISA.             (ii) Your deferral election will
not be effective hereunder if, at any time during the 12-month period ending on
your Scheduled Vesting Date, you receive a hardship withdrawal under Section 7.2
of the Pall Corporation 401(k) Plan.             (iii) No amount may be deferred
with respect to your Vested Units pursuant to your deferral election hereunder
to the extent that any tax is required to be withheld with respect to such
amount pursuant to applicable federal, state or local law.        
     (d)     Form of Payment. Payment to be made with respect to your Vested
Units pursuant to (a) or (b) above shall be made by the deposit of an equivalent
number of whole and fractional shares into a brokerage account created in your
name by the third party administrator charged with performing the recordkeeping
services for this Plan.

 

--------------------------------------------------------------------------------

 
 

Exhibit 10.21
 

     (e)     Section 409A Compliance.                             (i) References
to Section 409A in this Notice shall refer to Section 409A of the Code.        
    (ii) In this Notice, “Termination of Employment” and references to ending or
terminating employment shall mean “separation from service” as defined under
Section 409A.              (iii)         If (1) any payment is made with respect
to your Vested Units hereunder as a result of a Termination of Employment, (2)
you were a “specified employee” within the meaning of Section 409A(a)(2)(B)(i)
immediately prior to such Termination of Employment, and (3) such payment would
be considered to be deferred compensation (within the meaning of Treasury
Regulation Section 1.409A-1(b)(1)), such payment shall be made on the day that
is 6 months after the date of such Termination of Employment or, if you die
before that day, shall be deemed paid into a constructive trust for the benefit
of your designated beneficiary or estate upon the your death, and distributed
from such trust to your designated beneficiary or estate within 7 days after the
Company receives written notice of your death.             (iv) The Award is
intended to comply with the requirements of Section 409A and shall in all
respects be administered and interpreted in accordance with Section 409A. In no
event will any payment be made any earlier than the earliest date on which
payment may be made with respect to your Vested Units under Section 409A. Where
amounts are payable to you within a fixed period, in no event may you, directly
or indirectly, designate the calendar year of any such payment. In no event
shall the Company be required to pay you any gross-up or other payment with
respect to any taxes or penalties imposed under Section 409A with respect to any
amounts paid or payable to the Participant hereunder.        
     5.     Additional Terms and Conditions. The Restricted Units granted to you
and all Dividend Equivalent Units credited to you hereunder are subject to the
following additional terms and conditions:          (a)       Until payment is
made with respect to such Units in accordance with Section 4 (a) or (b) above,
you will have none of the rights of a shareholder with respect to the shares of
Common Stock represented by those Units, but you will have the right to be
credited with Dividend Equivalent Units thereon as provided in Section 2 above.
                (b)       Your right to receive payment with respect to such
Units shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge or encumbrance or attachment or garnishment by a
creditor at any time prior to your actual receipt of payment.               
(c)       The Plan constitutes only a promise on the Company’s part to make
payment to you in the future with respect to such Units in accordance with the
terms of the Plan and the provisions of this Notice, and you will have no more
than the status of a general unsecured creditor of the Company with respect to
your right to receive such payment.                 (d)       Such Units are
subject to all of the other terms and provisions of the Plan as in effect from
time to time except that no amendment, suspension or termination of the Plan may
adversely affect your rights with respect to such Units without your written
consent.


--------------------------------------------------------------------------------